Citation Nr: 0713672	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to accrued benefits based on entitlement to 
an earlier effective date prior to December 3, 1997, for the 
assignment of a 70 percent disability evaluation for 
posttraumatic stress disorder (PTSD), to include a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The appellant, the surviving dependent daughter of 
the veteran, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The Board observes the representative's contention in May 
2005 that the appeal should also include the separate issue 
of entitlement to accrued benefits on the basis of 
entitlement to an increased evaluation in excess of 50 
percent for PTSD for the period between February 13, 1991, 
and December 3, 1997.  However, the law provides that the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  In this case, the Board 
notes that a claim for an increased evaluation for PTSD was 
not pending at time of the veteran's death.  A May 1995 Board 
decision denied entitlement to an evaluation in excess of 50 
percent for PTSD, and the veteran was notified of that 
decision, which became final.  He subsequently filed a new 
claim for an increased evaluation for PTSD in December 1997, 
and a rating decision dated in May 1998 granted a 70 percent 
disability evaluation for PTSD effective from December 3, 
1997.  The veteran submitted a notice of disagreement (NOD) 
in June 2004 specifically seeking an earlier effective date 
for the assignment of the 70 percent disability evaluation.  
There was no mention of an increased rating claim in the June 
2004 NOD, nor was there any other submission from the veteran 
claiming an increased evaluation for that time period.  As 
such, the issue of entitlement to an evaluation in excess of 
50 percent for PTSD for the period between February 13, 1991, 
and December 3, 1997, was not pending at the time of the 
veteran's death.  Therefore, the RO was correct in its 
determination that the pending claim was a claim for an 
earlier effective date rather than a claim for an increased 
evaluation.  Accordingly, that issue is not in appellate 
status and no further consideration is required. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  At the time of the veteran's death, the veteran's claim 
for entitlement to an earlier effective date prior to 
December 3, 1997, for the assignment of a 70 percent 
disability evaluation for PTSD was still pending.

3.  A formal or informal claim for an increased evaluation 
for PTSD was not received prior to the formal claim filed on 
December 3, 1997.

4.  The veteran did not meet the percentage requirements 
under 38 C.F.R. § 4.16(a) for TDIU until December 3, 1997, 
and there is no evidence that he was unemployable due solely 
to his service-connected disabilities prior to December 3, 
1997.

5.  The veteran's death certificate shows that he died in 
October 2001, and the immediate cause of death was listed as 
hepatic failure due to or as a consequence of alcoholic 
cirrhosis.

6.  At the time of the veteran's death, service connection 
had been established for PTSD, tinnitus, bilateral hearing 
loss, tympanosclerosis, residuals of a fragment wound of the 
right calf, a scar of the left hand, and a scar of the left 
leg.

7.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.

8.  The veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  
Nor would he have been in receipt of such compensation in 
either case, but for clear and unmistakable error in a prior 
decision, which has not been established here.


CONCLUSIONS OF LAW

1.  The legal criteria for entitlement to accrued benefits 
have not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1000 (2006).

2.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2006).

3.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the appellant's claims for accrued benefits 
and DIC, the Board has determined that there is no legal 
entitlement to the claimed benefits as a matter of law.  The 
notice provisions and duty to assist provisions are not 
applicable to a claim, where the claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004 (June 23, 2004).  
These matters involve an inquiry based upon the evidence of 
record prior to the veteran's death and not based upon the 
development of new evidence.  As there is no dispute as to 
the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice and duty to 
assist provisions are inapplicable.  See e.g., Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. 
Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of her duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating her claims for accrued benefits 
and for DIC.  38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to an appellant are to 
be avoided).  Accordingly, it is not prejudicial for the 
Board to decide the issues of entitlement to accrued benefits 
and DIC without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

With respect to the claim for service connection for the 
veteran's cause of death, Board notes that the RO did provide 
the appellant with notice in March 2003, prior to the initial 
decision on the claims in August 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letter about the information and evidence that 
is necessary to substantiate her claims.  Specifically, the 
March 2003 letter indicated that the evidence must show the 
cause of death; an injury, disease, or other event in 
service; and a relationship between the cause of death and 
the injury, disease, or event in service.  The letter also 
explained that DIC may be paid in some case even though the 
veteran's death was not service-connected.  In particular, 
the letter stated that in order to obtain DIC the evidence 
must show that the veteran was continuously rated totally 
disabled due to service-connected conditions for a period of 
at least ten years immediately preceding his death or for a 
period of at least five years from the date of his military 
discharge.  Additionally, the March 2005 statement of the 
case (SOC) notified the appellant of the reasons for the 
denial of her application and, in so doing, informed her of 
the evidence that was needed to substantiate her claims.  The 
SOC also contained the laws and regulations pertinent to the 
appellant's claims for accrued benefits, service connection 
for the cause of death, and DIC.  

In addition, the RO notified the appellant in the notice 
letter about the information and evidence that VA will seek 
to provide.  In particular, the March 2003 letter indicated 
that VA would request the veteran's private medical records, 
if the appellant completed the necessary forms.  It was also 
noted that VA would try to obtain any additional information 
or evidence that the she would like VA to get on her behalf.  

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
March 2003 letter notified the appellant that she must 
provide enough information about the veteran's records so 
that they could be requested from the agency or person that 
has them.  The letter also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  

Although the notice letter that was provided to the appellant 
did not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  In this regard, the RO has informed the appellant in 
the rating decision and SOC of the reasons for the denial of 
her claims and, in so doing, informed her of the evidence 
that was needed to substantiate those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence to establish a disability rating or 
an effective date.  Despite the inadequate notice provided to 
the appellant pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is not entitled to the 
benefits sought on appeal.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  A VA medical opinion was also 
obtained in June 2003.  

The Board does acknowledge the representative's contention in 
June 2005 that the June 2003 VA medical opinion was 
inadequate for the purpose of this appeal.  In particular, he 
argued that the examiner did not address the proper 
questions, namely whether the veteran's alcoholism was 
proximately due to, the result of, or aggravated by his 
service-connected PTSD.  However, the Board finds that the 
June 2003 VA medical opinion is adequate for purposes of this 
appeal.  As will be discussed below, the VA examiner reviewed 
the veteran's claim file and considered factors relevant to 
the appellant's claim for service connection for the cause of 
the veteran's death.  In fact, the opinion contains findings 
pertinent to the claim under governing law and regulations.  
In this regard, the Board notes that the examiner discussed 
exacerbation and causation as well as the date of onset for 
the veteran's alcoholism and PTSD.  In addition, the 
appellant has not identified or submitted any additional 
medical evidence that suggests that the veteran's service-
connected PTSD caused or contributed to his death.  Thus, the 
Board finds that an additional medical opinion is not 
necessary, as there is sufficient medical evidence upon which 
the Board may base its decision.  The veteran and her 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

VA has further assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the appellant's claims.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.




I. Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) to which an individual was entitled 
at death under existing ratings or decisions and under laws 
administered by the VA Secretary, or those based on evidence 
in the file at date of death and due and unpaid for a period 
not to exceed two years, shall, upon the death of such 
individual, be paid to the surviving spouse or other 
appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2006).  For a surviving spouse, children, or 
dependent parents to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones v. West, 136 F.3d 1296, 
1299-1300 (Fed. Cir. 1998).  Evidence in the file at the date 
of death means evidence in VA's possession on or before the 
date of the beneficiary's (in the instant case, the 
veteran's) death, even is such evidence was not physically 
located in the VA claim folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4) (2006).

Although a veteran's claim terminates with that veteran's 
death, a qualified survivor may carry on, to a limited 
extent, the deceased veteran's claim by submitting a timely 
claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 
2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" 
and "evidence necessary to complete the application."  See 
67 Fed. Reg. 65707-708 (Oct. 28, 2002).  The term was 
clarified to indicate that "evidence in the file at date of 
death" means evidence in VA's possession on or before the 
date of the beneficiary's death, even if such evidence was 
not physically located in the VA claims folder on or before 
the date of death.  In this case, however, all VA treatment 
records up to the date of the veteran death were obtained and 
are in the file.  The Board also notes that 38 U.S.C.A. § 
5121(a) was amended effective December 16, 2003, to remove 
the two year limitation on the receipt of accrued benefits.  
As noted above, the amendment to 38 U.S.C.A. § 5121(a) is 
only effective, however, for deaths occurring on or after 
December 16, 2003. See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board 
consequently finds that the appellant has not been prejudiced 
by the Board proceeding to decide her claim for accrued 
benefits without first notifying her of the above amendments, 
since the amendments do not apply to this case.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  In 
VAOPGCPREC 12-98 (Sept. 23, 1998), the VA General Counsel 
noted that 38 C.F.R. § 3.400(o)(2) was added to permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to accrued benefits based on 
entitlement to an earlier effective date prior to December 3, 
1997, for the assignment of a 70 percent disability 
evaluation for PTSD, to include TDIU.  The Board does observe 
that there was a claim for entitlement to an earlier 
effective date for the assignment of a 70 percent disability 
evaluation for PTSD pending at the time of the veteran's 
death.  In this regard, the Board notes that a May 1998 
rating decision increased the veteran's evaluation for PTSD 
to 70 percent effective from December 3, 1997.  The veteran 
subsequently filed a notice of disagreement in May 1999, 
seeking an earlier effective date.  A statement of the case 
was issued in May 1999, and the veteran submitted a VA Form 9 
in July 1999.  A supplemental statement of the case was then 
issued in August 1999, and the case was referred to the Board 
for appellate review.  The Board did render a decision in May 
2002, but it was later vacated because the veteran's death in 
October 2001 had preceded its issuance.  

The appellant did file an application for accrued benefits 
within one year of the veteran's death.  However, as will be 
explained below, an earlier effective date for the assignment 
of a 70 percent disability evaluation for PTSD, to include 
TDIU, was not warranted.  As such, there were no unpaid 
benefits to which the veteran was entitled to at the time of 
his death.


A.  70 Percent Disability Evaluation

In this case, the Board finds that December 3, 1997, is the 
correct date for the assignment of a 70 percent disability 
evaluation for the veteran's service-connected PTSD.  While 
the appellant has alleged that he is entitled to an earlier 
effective prior to December 3, 1997, there is no basis under 
the governing legal criteria to establish that an earlier 
effective date is warranted.

A May 1995 Board decision denied a claim for an increased 
evaluation in excess of 50 percent for PTSD, and the veteran 
was notified of that decision.  Following the issuance of the 
May 1995 Board decision, the veteran first presented his 
claim for an increased evaluation for PTSD in a VA Form 21-
8940, Veteran's Application for Increased Compensation Based 
on Unemployability, received on December 3, 1997.  A rating 
decision dated in May 1998 subsequently increased the 
veteran's evaluation to 70 percent for PTSD effective from 
December 3, 1997.  

The record does not contain any statement or action dated 
earlier than December 3, 1997, indicating an intent to file a 
claim for an increased evaluation for PTSD.  In fact, the 
veteran did not submit anything to VA following the May 1995 
Board decision, except for information pertaining to his 
dependents and a request for and consent to release medical 
records, until December 3, 1997.  

In summary, the veteran's statements and the medical evidence 
dated prior to December 3, 1997, did not demonstrate an 
intent to raise an informal claim for an increased evaluation 
for PTSD.  Therefore, the Board finds that a formal or 
informal claim was not received prior to the formal claim 
filed on December 3, 1997.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for an effective date prior to December 3, 1997, for the 
grant of a 70 percent disability evaluation for PTSD.


B.  TDIU

The Board finds that December 3, 1997, is also the correct 
date for the grant of TDIU.  While the appellant has alleged 
that he is entitled to an earlier effective date prior to 
December 3, 1997, for the grant of TDIU, there is no basis 
under the governing legal criteria to establish that an 
earlier effective date is warranted.

Prior to December 3, 1997, the veteran was assigned a 50 
percent disability evaluation for PTSD, a noncompensable 
evaluation for tympanosclerosis, a noncompensable evaluation 
for residuals of a right fragment wound of the right calf, a 
noncompensable evaluation for a scar of the left hand, and a 
noncompensable evaluation for a scar of the left leg.  As 
such, the veteran had a combined 50 percent disability 
evaluation prior to December 3, 1997.  He did not have one 
service-connected disability rated as 60 percent disabling 
prior to December 3, 1997, nor did he have at least one 
service-connected disability ratable at 40 percent or more 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Thus, it was not until 
December 3, 1997, that the veteran met the objective criteria 
for the award of TDIU. 38 C.F.R. § 4.16(a).

Having failed to meet the objective criteria of 38 C.F.R. § 
4.16(a), prior to December 3, 1997, it then becomes necessary 
to consider the veteran's claim for a TDIU rating under the 
subjective criteria 38 C.F.R. § 4.16(b).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rating 
totally disabled.  38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  The central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability." 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's education, 
special training, and previous work experience, but not to 
his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2004); see 
also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole 
fact that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question, however, is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, 4 Vet App. at 363.

In this case, however, the evidence of record does not 
establish that the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities prior to December 3, 1997.  The Board 
does observe that the Social Security Administration (SSA) 
found the veteran to be unemployable since July 15, 1989, and 
other subsequent medical evidence documented him as being 
unemployed.  However, even assuming for the sake of argument 
that the veteran was unemployable prior to December 3, 1997, 
there is no evidence indicating that it was due solely to his 
service-connected disabilities.  In fact, the Board notes 
that SSA contemplated the effect of nonservice-connected 
disorders, such a chest pain and a liver disorder, in 
rendering its determination.  As such, the veteran has not 
been shown to have been unemployable due solely to his 
service-connected disabilities prior to December 3, 1997.

In summary, the veteran did not meet the schedular 
requirements for entitlement to TDIU until December 3, 1997, 
and the medical evidence does not show that he was unable to 
secure and follow a substantially gainful occupation by 
reason of his service-connected disabilities prior to that 
time.  As such, entitlement was not factually ascertainable.  
Therefore, the Board finds that the veteran was not entitled 
to TDIU prior to December 3, 1997.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for an effective date prior to December 3, 1997, 
for the grant of TDIU.


II. Service Connection for the Cause of the Veteran's Death

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that compensation cannot be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Allen v. Principi, 237 
F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection may be 
granted for an alcohol or drug abuse disability acquired 
secondary to or as a symptom of service-connected disability.  
However, the Federal Circuit further stated that such 
compensation may be awarded only "where there is clear 
medical evidence establishing that alcohol or drug abuse is 
caused by a veteran's primary service-connected disability, 
and where the alcohol or drug abuse disability is not due to 
willful wrongdoing."  See Allen, 237 F. 3d at 1381 (emphasis 
added).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in October 2001.  The immediate cause of death 
was listed as hepatic failure due to or as a consequence of 
alcoholic cirrhosis.

At the time of the veteran's death, service connection had 
been established for PTSD, tinnitus, bilateral hearing loss, 
tympanosclerosis, residuals of a fragment wound of the right 
calf, scar of the left hand, and scar of the left leg.  The 
medical evidence of record does not show, nor does the 
appellant contend, that the veteran's service-connected 
tinnitus, bilateral hearing loss, tympanosclerosis, residuals 
of a fragment wound of the right calf, scar of the left hand, 
or scar of the left leg were a principal or contributory 
cause of his death.  In fact, the veteran's death certificate 
does not make any reference to such disabilities.  Therefore, 
the Board concludes that the veteran's service-connected 
tinnitus, bilateral hearing loss, tympanosclerosis, residuals 
of a fragment wound of the right calf, scar of the left hand, 
and scar of the left leg were not a principal or contributory 
cause of death.

The Board also finds that veteran's service-connected PTSD 
did not cause or contribute to his death.  The veteran's 
death certificate did not even mention PTSD, and there is no 
medical evidence relating his hepatic failure or alcoholic 
cirrhosis to his service-connected PTSD.  The Board does 
observe the appellant's contention that the veteran's alcohol 
abuse was proximately due to, the result of, or aggravated by 
his service-connected PTSD, which in turn, contributed to his 
death.  However, the June 2003 VA examiner reviewed the 
veteran's claims file and commented that his alcohol use 
appeared to have started before he went to Vietnam and 
predated his PTSD.  The examiner also stated that the 
veteran's PTSD may have exacerbated his substance abuse, but 
opined that his PTSD did not cause his alcoholism.  As such, 
there is no clear medical evidence establishing that alcohol 
abuse was caused by a primary service-connected disability.  
See Allen, 237 F. 3d at 1381.  Thus, the Board finds that the 
veteran's alcohol abuse was not secondary to his service-
connected PTSD.  As noted above, service connection cannot be 
granted when it is the result of the veteran's own willful 
misconduct or the result of his abuse of alcohol.  38 C.F.R. 
§ 3.301(a) (2006).  Therefore, the Board concludes that the 
veteran's service-connected PTSD was not a principal or 
contributory cause of death.

In addition, the Board finds that the veteran did not have 
hepatic failure or alcoholic cirrhosis that was causally or 
etiologically related to his military service.  The veteran's 
service medical records are negative for any complaints, 
treatment, or diagnosis of such disorders, and he did not 
seek treatment for hepatic failure or alcoholic cirrhosis 
until many decades following his separation from service.  
Therefore, the Board finds that hepatic failure and alcoholic 
cirrhosis did not manifest in service or for many years 
thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of hepatic 
failure and alcoholic cirrhosis, the Board notes that this 
absence of evidence constitutes negative evidence tending to 
disprove the claim that the veteran had an injury or disease 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of hepatic failure and alcoholic cirrhosis is itself 
evidence which tends to show that the disorders did not have 
their onset in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing hepatic failure 
and alcoholic cirrhosis manifested during service or within 
close proximity thereto, the medical evidence of record does 
not link the veteran's cause of death to his military 
service.  In fact, there was no event, disease, or injury in 
service to which the veteran's death could be related.  See 
38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
The appellant's assertions are the only evidence contained in 
the claims file showing that the veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.


III.  DIC

The appellant also seeks VA DIC benefits, which may be 
awarded to a child or surviving spouse upon the service-
connected death of a veteran. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.5(a) (2006).  In pertinent part, however, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a benefits-
eligible child or surviving spouse in cases where a veteran's 
death was not service-connected, provided that the veteran 
was in receipt of or "entitled to receive" compensation at 
the rate of a 100 percent (total) rating due to service-
connected disability for a period of at least five years from 
the date of his discharge or release from active duty, or for 
10 or more years immediately preceding his death.  This 
statute was implemented by VA at 38 C.F.R. § 3.22.  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period.  The Court concluded that the language 
of 38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318(b) authorizes payment 
of DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by that statute, or would have established such a 
right if not for clear and unmistakable error (CUE) by VA. 

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.
Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002), effective May 6, 2002.  In 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 38 
U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening:  "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  However, in 
Rodriguez v. Nicholson, No. 03-1276 (U.S. Vet. App. August 5, 
2005), the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  In this case, there was no claim 
pending for DIC on January 21, 2000.  Thus, hypothetical 
entitlement is not for application in this case.  Therefore, 
the only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) to show that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision.  Neither is present in this matter, and 
the appeal will therefore be denied.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits.  The requirements 
of 38 U.S.C.A. § 1318 for an award of DIC benefits are 
clearly not met.  As previously discussed, the cause of the 
veteran's death is not service-connected.  Moreover, he was 
not in receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service or 
for 10 or more years prior to his death. Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

First, the veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  The 
veteran had a combined evaluation of 70 percent from December 
3, 1997, and as discussed above, he had a total disability 
rating based on individual unemployability due to service-
connected disability effective from December 3, 1997.   He 
died in October 2001, and as such, the time requirement for a 
total disability rating under 38 U.S.C.A. § 1318 has not been 
met.

The remaining issue, then, is whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  The 
appellant has not successfully pled clear and unmistakable 
error in any prior rating decision that would have entitled 
the veteran to a total rating.

As noted above, where the law and not the evidence is 
dispositive in a case, entitlement to the VA benefits sought 
must be denied due to the absence of legal merit. See Sabonis 
v. Brown, 6 Vet. App. 426, (1994).  Accordingly, as the 
veteran was not entitled to receive 100 percent disability 
for either at least five years after his departure from 
active service or for at least the 10 years prior to his 
death, the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.


ORDER

Entitlement to accrued benefits is denied.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C. § 1318 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


